DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
The specification objection made in the previous action has been withdrawn; and the 35 USC §112(b) rejection made in the previous action has been withdrawn; and the 35 USC § 103 rejection made in the previous action has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2022 and 08/09/2021 are being considered by the examiner.
Allowable Subject Matter
Claims 1-20.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

Claims  1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1, 10, and 20 as a whole with regards to technical features recited by the claim limitations including, as highlighted in exemplary claim 1 limitations, directed to: “a plurality of basic processing circuits, the matrix-multiplying-matrix operation method comprises comprising: receiving, by the main processing circuit, a first matrix, a second matrix, and a multiplication instruction; dividing, by the main processing circuit, the first matrix into a plurality of basic 
 
The closest prior arts, listed below, discloses:
Cadambi et al. (US Pub. No. 2011/0119467): teaches processing convolution operations using massively parallel processing on an accelerator that includes a plurality of processing cores for processing data using distributed  memory blocks configured to store and process data for computing product matrix based computations.
Lu et al. (US Pat. No.  10,073, 816): teaches the use of software processes that perform product operations over distributed processing circuits as outer products based on the dataflow information patterns for processing the volumetric data blocks associated with the convolution operations being processed in parallel.
Ngo (NPL: "FPGA Hardware Acceleration of Inception Style Parameter Reduced Convolution Neural Networks"): teaches the use of hardware and software integrated systems in convolutional neural network performance for processing data flow and learning model as volumetric processes and transformations denoted as kernel dimensions distributed as 
Moini et al. (NPL: "A resource-limited hardware accelerator for convolutional neural networks in embedded vision applications"): teaches the using a configurable architecture for accelerating convolution stages in convolutional neural networks (CNNs) to optimize resource usage and power consumptions to exploit the inherent parallelism  in CNNs using volumetric distributed data flow process for decomposing information into data blocks for implementing product and series  operations at each convolution stage of CNN operations. 
Genov et al. (US Pub. No. 20050125477): teaches use of distributed hardware for use of processing inner products using dynamic memory architecture using bit representation. 

In summary, the references made of record, fail to disclose the required claimed technical features as recited for performing the inner-product is a dot product output result in parallel using the distribution of data blocks as recited by the independent claim limitations as a whole, see remarks filed 11/23/2021.
Furthermore, the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baum et al (US Pat. No. 5023833): teaches associating matrix computations over a distributing connection of processing circuits. 
Greer (US 20080152217): standard operations of a neural network is to perform an inner-product operation of a node with a weight value. 
Chang et al (US 20180173571): teaches a dataflow is an arrangement of data in a processing system and an inner-product is a mathematical operation that are used as part of performing operations associated with a convolutional neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129